Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
         Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/01/2022, has been entered.

 Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph,  is withdrawn because claim 4 is cancelled.
Status of the Claims
Claims 1-2, 5-6, 12-16, 23-25 and 27 are pending.
Applicants’ arguments filed on 04/01/2022, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments filed on 04/01/2022, have been fully considered. Applicants have amended claims 1, 16 and 27. Applicants have cancelled claims 4 and 17. Applicants have newly added claim 27. Therefore, claims 1-2, 5-6, 12-16, 23-25 and 27 are subject of the Office action below.
Claim Rejections - 35 USC § 103-Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The rejection of claims 1-2, 5-6, 12-16, 23-25 and 27 and under 35 U.S.C. 103 as being unpatentable over Anti-Age Technologies (US Trademark NO. 85810440, published 06/04/2013, cited in the previous Office action) as evidenced by: i) Manning (US Pub. No. 20170189299, effective date 12/31/2015, cited in the previous Office action); and ii) PubChem CID 71587772 (created 07/08/2013, cited in the previous Office action), and in view of: i) Breyfogle (U.S. Pub. No. 20130195783, published 08/01/2013, cited in the previous Office action); ii) Courtois (WO2010003828A2, published 01/14/2010, cited in the previous Office action); and  iii) Puche (U.S. Pub. No. 20110305735, published 12/15/2011, cited in the previous Office action), is maintained for the reasons of record set forth in the previous Office action mailed on 10/04/2021, of which said reasons are herein reiterated.
Applicants’ invention is based on a mere wish or plan for how a skin cosmetic composition comprising a skin tightening component and a skin restoring component, can be formulated. For example, the specification states that in some embodiments: i) the skin tightening component comprises magnesium aluminum silicate and sodium silicate as silicates (see ¶ 0007); and ii) the skin restoring component comprises a suitable form of octapeptide-3, such as commercially available as acetyl derivative (Ac-Glu-Glu-Met-Gln-Arg-Arg-Ala-Asp), under the trade name SNAP-8 (see ¶ 0010 and Figure 1 below). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

            Based on the Applicants’ mere wish or plan for obtaining a skin cosmetic composition (see discussions above), Applicants are now claiming to have invented a wrinkle treatment composition having a basic pH. However, a review of the instant specification, fails to provide any working example of a wrinkle treatment composition.
Applicants’ claimed invention is drawn to a wrinkle treatment composition having a basic pH and comprising:
from about 4 wt% to about 8 wt% of silicates at magnesium aluminum silicate to sodium silicate weight ratio of about 2; 
from about 0.001 wt% to about 0.01 wt% of octapeptide-3; and
a carrier.
 The composition of claim 1 further requires, wherein the basic pH and the amount of silicates promotes stability of the silicates in solution and enables the composition to avoid a white or chalky residue when applied to skin. However, this limitation is a property of a wrinkle treatment composition of claim 1, having a basic pH and comprising the recited limitation components (see discussions above), when the composition is used, i.e., when the composition is, for example, applied to the skin. 
Accordingly, for the purpose of examination, any a wrinkle treatment composition having a basic pH and comprising: 1) from about 4 wt% to about 8 wt% of silicates comprising both magnesium aluminum silicate and sodium silicate, at a magnesium aluminum silicate to sodium silicate weight ratio of about 2; 2) from about 0.001 wt% to about 0.01 wt% of octapeptide-3;  and 3) a carrier, as recited in claim 1, is included in the interpretation of “wherein the basic pH and the amount of silicates promotes stability of the silicates in solution and enables the composition to avoid a white or chalky residue when applied to skin”.
Similar to claim 1, Anti-Age Technologies teaches cosmetic skin care composition under the trade name “Instantly Ageless®”, which is in the form of creams, lotions, gels, toners, serum, cleaners and peels. Please see page 1. Anti-Age Technologies teaches that the composition can be used, for example, as wrinkle removing skin care preparations (see page 1). 
Anti-Age Technologies is not explicit in teaching the components of Instantly Ageless®.
Manning (see ¶ 0047), is cited for providing evidence that Instantly Ageless® contains: 1) sodium silicate and magnesium aluminum silicate; 2) acetyl hexapeptide-3; and 3) water. 
Sodium silicate and magnesium aluminum silicate read on the “silicates”, recited in instant claim 1. Water reads on the “a carrier”, recited in instant claim 1.
PubChem CID 71587772 is cited for providing evidence that acetyl hexapeptide-3 is also known as acetyl hexapeptide-8 (Ac-Glu-Glu-Met-Gln-Arg-Arg) or by the trade name Argireline®. Please see page 1-2, § 3.4 at page 5 and structural illustration in Figure 2 below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Anti-Age Technologies evidenced by Manning and PubChem CID 71587772 is not explicit in teaching:
1) from about 4 wt% to about 8 wt% of silicates at magnesium aluminum silicate to sodium silicate weight ratio of about 2; and
2) from about 0.001 wt% to about 0.01 wt% of octapeptide-3octapeptide-3.
However, the claimed invention would have been obvious over Anti-Age Technologies evidenced by Manning and PubChem CID 71587772 because it was known in the art that a cosmetic skin care composition can comprise:
1) from about 4 wt% to about 8 wt% of silicates at magnesium aluminum silicate to sodium silicate weight ratio of about 2; and
2) from about 0.001 wt% to about 0.01 wt% of octapeptide-3octapeptide-3.
For example:
1) Breyfogle is cited for also teaching use of silicates in skin care cosmetic compositions for smoothing wrinkles and skin texture imperfections, having a pH greater than 10 and comprising from about 0.5% to about 4 % of sodium silicate and from about 0.1% to about 4% of a polyvalent silicate (i.e., silicates in amount of about 0.6% to about 8% by weight of the composition). The ratio of sodium silicate to a polyvalent silicate is equal to 0.7 or greater. The composition is provided in a carrier such as water. Please see title of the article, abstract, ¶ 0024 and reference claims 1-33. Specifically, Breyfogle at ¶ 0104, Table 3, teaches exemplary compositions comprising sodium silicate and magnesium aluminum silicate (a polyvalent silicate), in the amount of, for example: i) 4% as silicates (3.5 + 0.5, Example 1); ii) 4.7% as silicates (3.5 + 1.2, Example 2); iii) 7.8% as silicates (5.6 + 2.2, Example 4); and iv) also teaches 12.7% as silicates in commercially available wrinkle cream (4.7 + 8.0). Water can be QS to 100 wt%.
2) Courtois is cited for teaching that the use of the peptide Glu-Glu-Met-Gln-Arg-Arg-Ala-Asp (octapeptide-3 without an acetylated N-terminus, see Figure 3 below), as a cosmetic ingredient for the treatment of wrinkles has been disclosed in the art (see page 2).  Similar to the Applicants (see discussions above), Courtois also teaches that Glu-Glu-Met-Gln-Arg-Arg-Ala-Asp is commercially available as acetyl derivative (Ac-Glu-Glu-Met-Gln-Arg-Arg-Ala-Asp), under the trade name SNAP-8. Please see page 5, lines 9-15. Courtois teaches a cosmetic composition comprising SNAP-8 at 0.01 wt%. Water can be QS to 100 wt%. Please see Table 1 at page 18 and Figure 3 below for side by side comparison of SNAP-8 and Glu-Glu-Met-Gln-Arg-Arg-Ala-Asp.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

3) Puche is cited for teaching use of at least one peptide derived from the protein SNAP-25 as cosmetic ingredients in cosmetic skin care compositions (see title of the article and abstract), wherein an effective amount of a SNAP-25 derived peptide to achieve the desired effect is between 0.000001 wt% and 20 wt%, and even more preferably, between 0.0001 wt% and 5 wt%. Please see ¶ 0087. Among the preferred peptides within the peptides derived from SNAP-25, Puche teaches for example, SEQ ID No. 8, SEQ ID No. 11 and corresponding acetylated forms in cosmetic compositions. Please see ¶s 0019, 0054-0055, column 21 and Examples 2-3, 7 and 9.
Acetyl- SEQ ID No. 8, is Ac-Glu-Glu-Met-Gln-Arg-Arg-Ala-Asp (see Example 7), which is the same as acetylated octapeptide-3, i.e., SNAP-8 (see Figures 1, 3 and discussions above), whereas, SEQ ID No. 8 is Glu-Glu-Met-Gln-Arg-Arg-Ala-Asp (see column 21), which is octapeptide-3 without an acetylated N-terminus (see Figure 3 and discussions above). 
Acetyl- SEQ ID No. 11, is Ac-Glu-Glu-Met-Gln-Arg-Arg (see Example 2), which is the same as acetyl hexapeptide-3 (see Figure 2 and discussions above), whereas, SEQ ID No. 11 is Glu-Glu-Met-Gln-Arg-Arg (see column 21), which is hexapeptide-3 without an acetylated N-terminus. Please see Figure 4 below for side by side comparison of acetyl hexapeptide-3 and hexapeptide-3 without an acetylated N-terminus.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Specifically, Puche discloses exemplary compositions comprising: i) acetyl SEQ ID No. 11 (acetyl hexapeptide-3, see discussions above), at 0.005 wt% and 0.0025 wt% (see Example 2, ingredient E and Example 4, ingredient B); and ii) acetyl SEQ ID No. 8 (acetyl octapeptide-3, see discussions above), at 0.005 wt% and 0.0025 wt% (see Example 7, ingredient E and Example 9, ingredient B). Water can be QS to 100 wt%. Puche also discloses in vivo anti-wrinkle efficacy of a composition comprising acetyl SEQ ID No. 11. Please see Example 12 at ¶s 0179-0194.
The claimed range of: 1) silicates in an amount of about 4 wt% to about 8 wt%; 2) magnesium aluminum silicate to sodium silicate weight ratio of about 2; and 3) octapeptide-3 in an amount of 0.001 wt% to about 0.01 wt%, are art-recognized variables (see discussions above). Therefore, the selection of a specific amount of: i) sodium silicate and magnesium aluminum silicate, as silicates; and ii) octapeptide-3, would have been routinely determined and optimized in the pharmaceutical art. 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05).
In the instant case, because each of the claimed range of: 1) silicates in an amount of about 4 wt% to about 8 wt%; 2) magnesium aluminum silicate to sodium silicate weight ratio of about 1.5 to about 2; and 3) octapeptide-3 in an amount of 0.001 wt% to about 0.01 wt%, overlaps or lies inside ranges of: 1) silicates; 2) magnesium aluminum silicate to sodium silicate weight ratio; and 3) octapeptide-3,  disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
It is noted that no criticality has been demonstrated in the specification with regard to the administration of the claimed dosing regimens recited.
For each application of skin care, e.g., treating wrinkles, the optimum amount of: i) sodium silicate and magnesium aluminum silicate, as silicates; and ii) octapeptide-3 employed, can in each case be determined by an artisan of the ordinary skill through test series following the requisite guidelines set forth in the Anti-Age Technologies evidenced by Manning and PubChem CID 71587772 and in view of Breyfogle, Courtois and Puche disclosures. Factors that would have been taken into consideration when making such a determination would have included, but not have been limited to, type of wrinkle, solubility of the silicates in the carrier, desired pH, the age, weight, sex, medical condition of the patient in need thereof, and the judgement of the prescribing physician.
Therefore, at the time the instant invention was filed, an artisan of the ordinary skill would have found it obvious to modify Anti-Age Technologies evidenced by Manning and PubChem CID 71587772 and in view of Breyfogle, Courtois and Puche, in order to arrive at the invention of instant claim 1. The person of the ordinary skill in the art would have found it obvious to substitute the octapeptide-3 for acetyl hexapeptide-3 because octapeptide-3 and acetyl hexapeptide-3 are functional equivalent peptides which find utility as skin care composition ingredients for the treatment of, for example, wrinkles (see discussions above). 
The skilled artisan would have had a reasonable expectation that the skin care composition having a basic pH and comprising: 1) silicates in an amount of about 4 wt% to about 8 wt%; 2) magnesium aluminum silicate to sodium silicate weight ratio of about 1.5 to about 2; 3) octapeptide-3 in an amount of 0.001 wt% to about 0.01 wt%; and 4) water as a carrier, would exhibit utility in, for example, the treatment of wrinkles. 
Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Independent claim 16 is similar to claim 1, however, claim 16 differs slightly from claim 1 in that claim 16 requires: 1) sodium silicate and magnesium aluminum silicate, as silicates in an amount of about 5.5 wt% to about 6.75 wt%; 2) octapeptide-3 without an acetylated N-terminus in an amount of about 0.002 wt% to about 0.0035 wt%; and 3) composition pH of about 9.5 to about 12.0. 
The limitation of: 1) sodium silicate and magnesium aluminum silicate, as silicates in an amount of about 5.5 wt% to about 6.75 wt%; and 2) composition pH of about 9.5 to about 12.0, is addressed by the Breyfogle reference (see discussions above). The Examiner, therefore, applies the same discussions hereto.
The limitation of octapeptide-3 without an acetylated N-terminus as an active ingredient in a skin care composition and in an amount of about 0.002 wt% to about 0.0035 wt% is addressed by the Courtois and Puche references (see discussions above). The Examiner, therefore, applies the same discussions hereto.
Therefore, claim 16 is obvious over Anti-Age Technologies evidenced by Manning and PubChem CID 71587772 and in view of Breyfogle, Courtois and Puche.
Independent claim 27 is similar to claim 1, however, claim 27 differs slightly from claim 1 in that claim 27 requires: 1) octapeptide-3 without an acetylated N-terminus in an amount of about 0.002 wt% to about 0.0035 wt%; and 2) composition pH of about 9.5 to about 12.0. 
The limitation of octapeptide-3 without an acetylated N-terminus in an amount of about 0.002 wt% to about 0.0035 wt% is addressed by Puche reference (see discussions above). The Examiner, therefore, applies the same discussions hereto.
The limitation of composition pH of about 9.5 to about 12.0, is addressed by the Breyfogle reference (see discussions above). The Examiner, therefore, applies the same discussions hereto.
Therefore, claim 27 is obvious over Anti-Age Technologies evidenced by Manning and PubChem CID 71587772 and in view of Breyfogle, Courtois and Puche.
 Regarding claim 2, Breyfogle discloses sodium silicate and magnesium aluminum silicate, as silicates in an amount of about 0.6% to about 8% by weight of the composition (see discussions above).
Regarding claims 4 and 17, Breyfogle discloses magnesium aluminum silicate and sodium silicate at a ratio of 0.4 (2.2:5.6 = 0.4:1, see Example 4, Table 3).
Regarding claims 5-6, Breyfogle discloses pH of greater than 10 (see discussions above).
Regarding claims 12-13, the cited references combine to disclose octapeptide-3 in an amount of, for example, between 0.0001 wt% and 5 wt% (see discussions above).
Regarding claim 14, Breyfogle discloses, wherein the composition is provided in a carrier such as water, from about 10% to 98% (see abstract).
Regarding claim 15, Anti-Age Technologies discloses serum (see discussions above).
Regarding claims 23-24, Breyfogle discloses: i) sodium silicate from about 0.5% to about 4 % (see discussions above); and ii) a polyvalent silicate (e.g., magnesium aluminum silicate) from about 0.1% to about 4% (see discussions above).
The invention of claim 25 depends from claim 1 and further requires, wherein the ratio of silicates to octapeptide-3 is between about 400 and about 8000.
Applicants disclose that ratio value of between about 400 and about 8000, was derived from the: i) about 4 wt% to about 8 wt% silicates; ii) about 0.001 wt% to about 0.01 wt% octapeptide-3, i.e., 8/0.001 = 8000; and 4/0.01 = 400. Please see page 13 or Remarks filed on 07/01/2020.
The cited references combined to disclose: i) wt% silicates encompassing the claimed i) about 4 wt% to about 8 wt% silicates; ii) about 0.001 wt% to about 0.01 wt% octapeptide-3. For example: i) Breyfogle discloses exemplary cosmetic compositions comprising silicates at 4 wt%; 4.7 wt % and 7.8 wt%; and ii) Courtois and Puche combined to disclose exemplary cosmetic compositions comprising SNAP-8 at 0.005 wt%, 0.0025 wt% and 0.01 wt%. Please see discussions above. 7.8/0.0025 = 3200, which is a ratio within the recited “between about 400 and about 8000”. 
The claimed silicates to octapeptide-3 ratio of between about 400 and about 8000, is art-recognized variables (see discussions above). Therefore, the selection of a specific ratio of silicates to octapeptide-3, would have been routinely determined and optimized in the pharmaceutical art. 
A prima facie case of obviousness exists in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" (see MPEP § 2144.05).
In the instant case, because the claimed ratio of silicates to octapeptide-3, overlap or lie inside ranges disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
Furthermore, MPEP § 2144.05(II)(B), states that “after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.”  
Therefore, claim 25 is obvious over Anti-Age Technologies evidenced by Manning and PubChem CID 71587772 and in view of Breyfogle, Courtois and Puche.
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 

Response to the Applicants’ Arguments/Remarks
            Applicants argue alleging that the instant claims are non-obvious over the cited prior arts because Breyfogle teaches sodium silicate to polyvalent silicate ratio of equal to or greater than 0.7, whereas, claim 1 requires a ratio of about 0.5 (reverse of about 2). Please see page of Remarks filed on 04/01/2022.
Applicants’ arguments have been fully considered but they are not found to be persuasive.
 This is because about 0.5 is merely close to 0.7. A prima facie case of obviousness exists in the case where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP § 2144.05).
In the instant case, because the claimed range of sodium silicate to polyvalent silicate ratio is merely close to the ratio disclosed by the prior art (see discussions above), a prima facie case of obviousness exists.
For the reasons above and those made of record in the previous Office action, the rejections are maintained. 
Conclusions
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/				
Examiner, Art Unit 1629     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629